DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/27/2020.
Claims 1, 10, 13, and 17 have been amended.
Claims 2, 11, and 15 have been canceled.
Claims 1, 3-10, 12-14, 16 and 17 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/27/2020 have been considered but are not persuasive and/or are moot in view of the new grounds of rejection as described below.

On pg. 8-9 of the Remarks Applicant essentially argues (emphasis original):
“The concept of "time domain multiplexing" (also known as "time-division multiplexing" in the art) relies on dividing the time domain into multiple time slots of a fixed length so each time slot carries a different signal be transmitted over a common signal path in an alternating pattern. Therefore, as best understood, the "scheduling time granularity" (i.e., the fixed length of the time slots as determined by the hypervisor) pertains to how small the time slot used by the hypervisor can be to perform the multiplexing and not how long the virtual machine will be in operation. The aforementioned passage clarifies that the transition time between different states must be smaller than this granularity.
…


Because there appears to be confusion regarding Nathuji’s disclosure, Examiner will initially summarize the portion in question and then discuss the particular terminology employed by Nathuji. In pg. 268, § 3.3 Nathuji notes that an issue with providing power management in a virtualized environment is that the various VMs sharing the hardware resources have different, often conflicting, desires as to what power management states (e.g. device on/off/sleep state, DVFS settings) should be applied. Nathuji teaches that one solution is to set the resources to the power management states desired by the currently executing VM, but notes that this solution requires that the time interval between switching VMs (or in other words, the execution interval of each VM) must be much larger than the time required to transition the resources to the desired state. As further discussed below, this is required to prevent the transition overheads from overwhelming the system. 

Regarding time domain/division multiplexing (TDM), on pg. 8-9 of the Remarks Applicant essentially argues:
“The concept of "time domain multiplexing" (also known as "time-division multiplexing" in the art) relies on dividing the time domain into multiple time slots of a fixed length so each time slot carries a different signal be transmitted over a common signal path in an alternating pattern…to perform the time domain multiplexing, whose purpose and function are to allow multiple signals to share a common signal path.”

Applicant is applying the definition of TDM as used in the field of data communication and signal 

From “Multimedia Databases in Perspective – Chapter 11: Operating System Support”, pg. 251 (all emphasis added to quotations herein):
“Traditional operating systems use a combination of parallel sharing – also known as space-division multiplexing - and sequential sharing - time-division multiplexing - of resources. Memory, for example is allocated to processes as they require it, providing parallel sharing, but when memory runs out, techniques such as paging or swapping allow the memory to be shared sequentially as well. The single CPU of a uniprocessor is also shared sequentially, through time-slicing. Multiprocessor CPUs are shared both through space-division and time-division multiplexing.”

From “Adaptive Virtual Machine Scheduling and Migration for Embedded Real-Time Systems”:
“A VM does not have to offer the exact same resources as the real machine, neither in quantity nor in type. Some physical resources such as memory or disk storage can be partitioned, so that each virtual machine uses a fraction. Other resources have to be shared by time-division multiplexing, e.g., the CPU (if the number of VMs exceeds the number of available processor cores) (pg. 24)…Static cyclic scheduling is based on an offline time-division multiplexing schedule, which assigns execution time windows within a repetitive cycle to the VMs. Simple solutions apply a weighted round-robin approach: time slices with the length determined by the product of utilization and cycle length are assigned to the VMs in circular order (pg. 41).”

From “Implementation of Distributed Software Environments for Dynamic Power System Security Assessment”
time-division multiplexing many applications on the single CPU. This is known as multiprocessing (pg. 39)…A preemptive short term scheduler may be implemented in a variety of ways, the most common being some kind of queueing arrangement. Perhaps the most common algorithm is Round Robin (RR), where the tasks waiting for the CPU are granted access in order for a short time interval, known as the quantum or time slice.”(pg. 40)

From US 2016/0259664 A1:
When a plurality of VCPUs share one physical CPU, the physical CPU needs to be time-division-multiplexed, and the waiting time of the VCPUs in the VMM scheduling queue is reflected in the response time of the VCPUs to events...In a single-core virtual machine, one virtual machine only has one VCPU, and therefore the interrupt delay is solved by means of shortening the length of the time slice of time division multiplexing of the physical CPU, increasing the switch frequency between the VCPUs and increasing opportunities for seizing...but simultaneously increase the context switch frequency of VCPUs (¶0004-0005)

Regarding “scheduling time granularity”, on pg. 8-9 of the Remarks Applicant essentially argues:
“Therefore, as best understood, the "scheduling time granularity" (i.e., the fixed length of the time slots as determined by the hypervisor) pertains to how small the time slot used by the hypervisor can be to perform the multiplexing and not how long the virtual machine will be in operation. The aforementioned passage clarifies that the transition time between different states must be smaller than this granularity.
…
claim 1 defines the "time slice" as "a time when the selected one of the plurality of virtual machines is scheduled to be in operation" such that the purpose and function of the time slices are to allow the multiple virtual machines to share common host hardware resources as explained in  para. [0004] of the Specification. As such, the "scheduling time granularity" of time slice" due to their differences.”

Examiner respectfully disagrees. The scheduling granularity of a hypervisor or other OS refers to the length of time between activations of the scheduler at which point it decides which VM/task will execute next. In general usage when applied without qualification the “granularity” of the scheduler is synonymous with the size/length of the time slice. 

From Seo, “TSB: A DVS algorithm with quick response for general purpose operating systems”:
“A time slice in the target environment is equal to 1 ms. In general, the scheduling granularity of a general purpose operating system is the same as the time slice length.” (pg. 7)

From Wideman, “Multitasking Discussion”:
 “Scheduler Granularity
On what interval does the scheduler check the time, and take a look at the process/thread queue? This will determine several items of interest to us:
The minimum amount of time that we can expect our code to run before it may get swapped out.
…
Scheduler time-slice granularity (quantum) is discussed in the System Internals references and elsewhere. They report that, it's generally a multiple of 20 ms.”

Definition from Free Online Dictionary of Computing (FOLDOC):
“time slice - (Or "time quantum", "quantum") The period of time for which a process is allowed to run uninterrupted in a pre-emptive multitasking operating system.
The scheduler is run once every time slice to choose the next process to run. If the time slice is too short then the scheduler will consume too much processing time but if it is too long then processes may not be able to respond to external events quickly enough.”

Regarding “predetermined threshold time length”, on pg. 9 of the Remarks Applicant essentially argues:
“Regarding point B, the "transition time of resources between management states" of Nathuji and the "predetermined threshold time length", the "transition time" is merely the time it takes to switch from one management state to another. On the other hand, the "threshold time length" is the amount of time that a virtual machine must be scheduled to be in operation in order for the power control setting request from the virtual machine to be selected as the power control request for the power management of the graphics processing core. Therefore, the "transition time" of Nathuji cannot be assumed to be similar to the "predetermined threshold time length" due to their differences.”

Examiner respectfully disagrees. Nathuji specifically discloses that in order for the TDM solution, where the HW power states are set to those desired by the currently executing VM, to be viable the hypervisor scheduling time granularity (i.e. time slice length) must exceed the transition time. If the scheduling granularity was to short the transition time overhead would consume the VM’s scheduled time slice and it would be unable to accomplish any work before being preempted. 
Thus the transition time operates as a “threshold time length” as recited in the claims. The fact that Nathuji describes the source from which the threshold time is derived does not preclude Nathuji from meeting the limitation; in contrast, the totality of Applicant’s disclosure concerning the “threshold time length” is found in ¶0016, 0042, 0046 of the specification (AppSpec), reproduced below:
“In another example, the method and apparatus selects a power control setting request from one of the plurality of virtual machines as the power control request for the power management unit, such as when the selected one of the virtual machines is scheduled to use the graphics processing core for a time slice greater than a predetermined threshold time length. Therefore, the present method and apparatus advantageously determines appropriate operating ranges for various engines of the graphics processing core to satisfy the requirements of the multiple virtual machines”

“arbitration module 50 determines whether one particular VM (illustratively VMx) is operating for a time slice greater than a predetermined threshold time period as illustrated at block 86. If so, the blender/arbiter uses the power control setting requests for the virtual machine VMx (VMx REQ) as the power control request (PM REQ) for use by power management unit 24. In other words, the power control setting requests for VMx are stored as the power control request (PM REQ) at location 54 of memory”

“If the time slice for VM2 is large enough (greater than a predetermined threshold), the decoding engine 20 can be power gated while VM1 is inactive and VM2 is running. Then VM1 state request can be ignored during VM1 inactivity…When VM1 becomes active, the operating range changes back to the blended ranges referenced above.”

As can be seen, AppSpec provides no description or suggestion of: 
how the threshold is calculated; 
the source from which the threshold is derived;
why a VM’s time slice being “large enough” results in its power setting request to be the one selected; or
a representative range or exemplary species of what time slice length would be “large enough”.
In consideration of the above, the interpretation adopted by Examiner based on his knowledge of the art is that the threshold  is derived and applied in consideration of trasition overheads.

From Panda “Power-efficient System Design”, pg. 149
“One of the most important decisions in implementing DVFS is the granularity at which to perform DVFS. The finest granularity at which DVFS is limited by the time it takes to switch the voltage and frequency of the processor…This and other considerations result in high transition overhead for DVFS. This overhead is typically in the range of tens of micro seconds. In 

From “VisSched: An Auction based Scheduler for Vision Workloads on Heterogeneous Processors”:
“Since the scheduling granularity in VisSched is 100,000 cycles (30ms), which is similar to the time required to switch between two DVFS levels, it is inefficient to perform a voltage-frequency change on every context switch. Hence, we add a constraint that the thread should have executed on the same core for at least three consecutive phases before we change the V-f level (DVFS setting).”

From US 20080301474 A1
“During run-time, the execution cycles, context switch changes, activation times are monitored with the several performance counters…If a task makes too many context switches in a short time, it may not be advantageous to try using voltage scaling because the switch itself idles the processor a small amount of time. Changing the supply voltage typically needs 100-200 milliseconds for things to settle afterwards.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 12, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 12, and 16 recite wherein the determined power control request is a range of operating frequencies of the graphics processing core suitable for operating each of the plurality of virtual machines, which conflicts with  the amended subject matter of the respective parent claims reciting the selecting being based on determining that a time slice which defines a time when the selected one of the plurality of virtual machines is scheduled to be in operation is greater than a predetermined threshold time length. In short, the independent claims reflect FIG. 5: 88 of Applicant’s specification whereas claims 7, 12, and 16 reflect FIG. 5:94. In order to advance prosecution, Examiner has essentially interpreted claims 7, 12, and 16 as being directed to a different ‘determining’ step occurring at a different point in time than that of the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2-4, 6-10, 12-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grouzdev (US 2010/0162242 A1) in view of Gupta et al. (GViM: GPU-accelerated Virtual Machines) in further view of Nathuji et al. (VirtualPower: Coordinated Power Management in Virtualized Enterprise Systems) in view of Seo et al. (TSB: A DVS algorithm with quick response for general purpose operating systems).


Claims 1, 13, 14 and 17:
Grouzdev discloses A method comprising: processing a plurality of virtual machine power control setting requests (ACPI power state assertions/requests/method invocations) by selecting a power control setting request from one of the plurality of virtual machines as the power control request for the power management unit to determine a power control request for a power management unit of a [PCI device, see below for further discussion regarding “graphics processing core”] (¶0014, 0033-0035, 0044; 0015, 0017-0018) and controlling power levels of the [PCI device] with the power management unit based on the determined power control request (¶0037-0039, 0014). Exemplary quotation:
“Where multiple virtual machines assert using the virtual ACPI functionality that the device should be in a respective power state, then embodiments of the invention determine a power state for the device from the power states as asserted by the virtual machines. For example, the power state chosen for the device may be the maximum power state from the respective power states asserted by the virtual machines” (¶0014).

As shown above, Grouzdev discloses (¶0015, 0017, 0031, 0039) the power controlled “devices may include…expansion devices such as PCI cards” (¶0017), but does not specifically disclose a graphics processing core as an exemplary device.  
However, GPUs are a well-known type of PCI card and, as shown by Gupta (pg. 17, Abstract; pg. 18, col. 1, para. 1-3; pg. 19, col. 2, para. 1; pg. 22, § 5, para. 1), it was known in the art to coordinate sharing of PCI GPU devices amongst VMs.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply Grouzdev’s methods of coordinated power management to the system of Gupta in order to save power while maintaining VM performance (Grouzdev ¶0034), and because it represents the application of a known technique to a known device ready for improvement to yield predictable results. 
 the selecting being based on determining that a time slice which defines a time when the selected one of the plurality of virtual machines is scheduled to be in operation is greater than a predetermined threshold time length. 
However, Nathuji discloses analogous methods for coordinating power management for virtualized hardware which considers requested power management actions received from different VMs (pg. 265, Abstract; pg. 266, col. 1, para. 4), including a time domain multiplexing (TDM) method (pg. 268, § 3.3) where the power control setting request (power management criteria) for a currently scheduled/executing VM is selected as the power control request to utilize, which is only a viable technique when the hypervisor’s scheduling time granularity (time slice) for the VM is greater than the power management state transition time (predetermined threshold time length).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grouzdev/Gupta to utilize the TDM technique of Nathuji as it represents the substitution of one technique for arbitrating power management requests from different VMs with another with predictable results as additionally evidenced by Seo disclosing:
"A time slice in the target environment is equal to 1 ms. In general, the scheduling granularity of a general purpose operating system is the same as the time slice length…The task with minimum F value will usually yield the processor after a short run. If the transition decision is done by F of the very next task at every task switching, the interleaved execution of tasks with different F values generates frequent and meaningless transitions. Thus forcing dropping performance when other high-F tasks are in running state would only consume more energy and increase the transition overhead. Thus TSB maintains the high performance even for the tasks with minimum F when there exist a task with maximum F in running queue.”

Claims 3 and 4:
The combination of Grouzdev/Gupta/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, the combination of Grouzdev/Gupta/Nathuji/Seo discloses the power management unit uses the determined power control request to controls a power level of at least one engine of the graphics processing core…wherein the determined power control request also controls turning at least one engine of the graphics processing core on and off in at least Grouzdev ¶0033-0038 disclosing requests to control power levels for and turn on/off PCI devices view of Gupta pg. 18, col. 1; pg. 22, § 5, para. 1. 

Claim 6:
The combination of Grouzdev/Gupta/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, Grouzdev discloses wherein processing a plurality of virtual machine power control setting requests to determine a power control request comprises comparing the plurality of virtual machine power control setting requests and determining the power control request for the power management unit based on the comparison (¶0014, 0033-0034). 

Claim 7, 12, and 16:
The combination of Grouzdev/Gupta/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, the combination of Grouzdev/Gupta/Nathuji/Seo discloses wherein the determined power control request is a range of operating frequencies (ACPI power/performance state) of the graphics processing core suitable for operating each of the plurality of virtual machines in at least Grouzdev ¶0034-0036, 0018 in view of Gupta pg. 18, col. 1; pg. 22, § 5, para. 1.

Claim 8:
 storing the plurality of virtual machine power control setting requests and the determined power control request in a memory electrically coupled to the power management unit (¶0028, 0039-0040, 0044).

Claim 9:
The combination of Grouzdev/Gupta/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, Grouzdev discloses wherein the stored plurality of virtual machine power control setting requests are linked to a unique identifier of an associated virtual machine (¶0028-0031 0040; FIG. 2) disclosing maintaining unique vACPI states and information for each VM and thus inherently associated with information uniquely identifying the corresponding VM. 

Claim 10:
Grouzdev discloses the limitations as shown in the following rejections:
receiving a unique identifier for each of a plurality of virtual machines having access to a [PCI device, see below for further discussion regarding “graphics processing core”]; receiving a virtual machine power control setting request (ACPI power state assertions/requests/method invocations) for a power management unit of the [PCI device] for each of the plurality of virtual machines; storing the plurality of virtual machine power control setting requests in a memory electrically coupled to the power management unit, the stored virtual machine power control setting requests being linked to the unique identifier of an associated virtual machine (see at least ¶0014, 0017-0019, 0028-0031, 0033-0035, 0044; FIG. 2) disclosing receiving ACPI requests from VMs and maintaining unique vACPI states and information for each VM and thus inherently associated with information uniquely identifying the corresponding VM.
determining which of the plurality of virtual machines are actively using the graphics processing core during a predetermined time period (¶0034, 0040-0044).
processing the plurality of stored virtual machine power control setting requests linked to the unique identifiers of the active virtual machines by selecting a power control setting request from one of the plurality of virtual machines as the power control request for the power management unit to determine the power control request for the power management unit of the graphics processing core; and controlling power levels of the graphics processing core with the power management unit based on the determined power control request  (¶0037-0039, 0014). Exemplary quotation:
“Where multiple virtual machines assert using the virtual ACPI functionality that the device should be in a respective power state, then embodiments of the invention determine a power state for the device from the power states as asserted by the virtual machines. For example, the power state chosen for the device may be the maximum power state from the respective power states asserted by the virtual machines” (¶0014).

As shown above, Grouzdev discloses (¶0015, 0017, 0031, 0039) the power controlled “devices may include…expansion devices such as PCI cards” (¶0017), but does not specifically disclose a graphics processing core as an exemplary device.  
However, GPUs are a well-known type of PCI card and, as shown by Gupta (pg. 17, Abstract; pg. 18, col. 1, para. 1-3; pg. 19, col. 2, para. 1; pg. 22, § 5, para. 1), it was known in the art to coordinate sharing of PCI GPU devices amongst VMs.
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply Grouzdev’s methods of coordinated power management to the system of Gupta in order to save power while maintaining VM performance (Grouzdev ¶0034), and because it represents the application of a known technique to a known device ready for improvement to yield predictable results.
 the selecting being based on determining that a time slice which defines a time when the selected one of the plurality of virtual machines is scheduled to be in operation is greater than a predetermined threshold time length. 
However, Nathuji discloses analogous methods for coordinating power management for virtualized hardware which considers requested power management actions received from different VMs (pg. 265, Abstract; pg. 266, col. 1, para. 4), including a time domain multiplexing (TDM) method (pg. 268, § 3.3) where the power control setting request (power management criteria) for a currently scheduled/executing VM is selected as the power control request to utilize, which is only a viable technique when the hypervisor’s scheduling time granularity (time slice) for the VM is greater than the power management state transition time (predetermined threshold time length).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grouzdev/Gupta to utilize the TDM technique of Nathuji as it represents the substitution of one technique for arbitrating power management requests from different VMs with another with predictable results as additionally evidenced by Seo disclosing:
"A time slice in the target environment is equal to 1 ms. In general, the scheduling granularity of a general purpose operating system is the same as the time slice length…The task with minimum F value will usually yield the processor after a short run. If the transition decision is done by F of the very next task at every task switching, the interleaved execution of tasks with different F values generates frequent and meaningless transitions. Thus forcing dropping performance when other high-F tasks are in running state would only consume more energy and increase the transition overhead. Thus TSB maintains the high performance even for the tasks with minimum F when there exist a task with maximum F in running queue.”






Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grouzdev (US 2010/0162242 A1) in view of Gupta et al. (GViM: GPU-accelerated Virtual Machines) in further view of Alben et al. (US 2005/0268141 A1) in further view of Nathuji et al. (VirtualPower: Coordinated Power Management in Virtualized Enterprise Systems) in view of Seo et al. (TSB: A DVS algorithm with quick response for general purpose operating systems).

Claim 5:
The combination of Grouzdev/Gupta/Nathuji/Seo discloses the limitations as shown in the rejections above. Furthermore, a graphics engine and a display engine are inherent components of the GPU disclosed by Gupta, but the combination of Grouzdev/Gupta/Nathuji/Seo does not specifically disclose the power management unit uses the determined power control request to control power levels of a graphics engine, a display engine, a decoding engine and an encoding engine of the graphics processing core.
Alben, however, discloses (¶0021-0024, 0032-0034, 0045 FIG. 1) a system and methods for power management of graphics processing device including subsystem (engine) power management operations for a device including a graphics, display interface, and MPEG (decoding/encoding) subsystems.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Grouzdev/Gupta/Nathuji/Seo to employ the subsystem power management techniques of Alben in order to manage peak power requirements and reduce power consumption (Alben ¶0030).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
                                                                                                                                                                                              
/P.V.M/02/13/2021                                                                                                                                                                                                        
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196